EXHIBIT 10.2

 

INTERNET AMERICA, INC.

2004 NON-EMPLOYEE DIRECTOR PLAN

 

THIS AGREEMENT is made as of the          day of                      200   (the
“Date of Grant”), between Internet America, Inc., a Texas corporation (the
“Company”), and                                  (“Director”).

 

The Board of Directors of the Company (the “Board”) has adopted, subject to the
approval of the shareholders, the Internet America, Inc. 2004 Non-Employee
Director Plan (the “Plan”), a copy of which is attached hereto and incorporated
by reference herein. The Director has been designated as a participant in the
Plan. Terms that are not specifically defined in this Agreement shall have the
meanings ascribed to them in the Plan.

 

To carry out the purposes of the Plan, by affording Director the opportunity to
purchase shares of common stock of the Company, par value $0.01 (“Stock”), and
in consideration of the mutual agreements and other matters set forth herein and
in the Plan, the Company and Director hereby agree as follows:

 

1. Grant of Option. The Company hereby irrevocably grants to Director the right
and option (“Option”) to purchase all or any part of an aggregate of
[30,000][                ] shares of Stock, [which number of shares was
determined by dividing $20,000 by $            , the fair market value of the
Stock on the Date of Grant,] on the terms and conditions set forth herein and in
the Plan.

 

2. Option Price. The Option Price of Stock purchased pursuant to the exercise of
this Option shall be $             per share, [the fair market value of the
Stock on the Date of Grant].

 

3. Vesting. The Option is [immediately] vested [according to the following
schedule], but exercisable only as provided below and in Section 4 hereof[:

 

(a) on the first anniversary date of the Date of Grant, the Option shall be
vested with respect to 33.3% of the shares subject to the Option;

 

(b) on the second anniversary of the Date of Grant, the Option shall be vested
with respect to an additional 33.3% of the shares subject to the Option;

 

(c) on the third anniversary of the Date of Grant, the Option shall be vested
with respect to the final 33.4% of the shares subject to the Option; and

 

(d) to the extent not exercised, installments of vested Options shall be
cumulative and may be exercised in whole or in part].

 

Notwithstanding any other provision of this Agreement, this Option, when
exercised to the extent exercisable, must be exercised in full or in
installments of not less than                  shares of Stock (adjusted
proportionately to any adjustment to the shares described in the Plan).



--------------------------------------------------------------------------------

4. Exercise. Except as specified below or in the Plan, the Option, to the extent
such rights shall not previously have been exercised, shall terminate and become
null and void on the last day within the [30-day][five-year] period commencing
on the Date of Grant (the “Expiration Date”). [In the event of the termination
of the Director’s services as director of the Company and all Affiliates for any
reason prior to the Expiration Date, the Option shall not continue to vest after
such termination of services.]

 

5. Status of Stock. The Company intends to register for issuance under the
Securities Act of 1933, as amended (the “Act”) the shares of Stock acquirable
upon exercise of the Option, and to keep such registration effective throughout
the period this Option is exercisable. In the absence of such effective
registration or an available exemption from registration under the Act, issuance
of shares of Stock acquirable upon exercise of this Option will be delayed until
registration of such shares is effective or an exemption from registration under
the Act is available. The Company intends to use its best efforts to ensure that
no such delay will occur. In the event exemption from registration under the Act
is available upon an exercise of the Option, Director (or the person permitted
to exercise this Option in the event of Director’s death or incapacity), if
requested by the Company to do so, will execute and deliver to the Company in
writing an agreement containing such provisions as the Company may require to
assure compliance with applicable securities laws.

 

Director agrees that the shares of Stock which Director may acquire by
exercising this Option will not be sold or otherwise disposed of in any manner
which would constitute a violation of any applicable securities laws, whether
federal or state. Director also agrees (i) that the certificates representing
the shares of Stock purchased under this Option may bear such legend or legends
as the Committee deems appropriate in order to assure compliance with applicable
securities laws, (ii) that the Company may refuse to register the transfer of
the shares of Stock purchased under this Option on the stock transfer records of
the Company if such proposed transfer would in the opinion of counsel
satisfactory to the Company constitute a violation of any applicable securities
law and (iii) that the Company may give related instructions to its transfer
agent, if any, to stop registration of the transfer of the shares of Stock
purchased under this Option.

 

6. Amendment of the Agreement. This Agreement may not be changed or terminated
orally but only by an agreement in writing signed by the party against whom
enforcement of any such change or termination is sought.

 

7. No Obligation to Retain Services. The Company shall not be deemed by the
grant of the Option (as distinguished from agreement or service contract, if
any) to be required to retain the services of the Director for any period.

 

8. No Rights As Shareholder. The Director shall not have any rights as a
stockholder with respect to any shares covered by the Option until the date of
the issuance of the stock certificate or certificates to him for such shares
following his exercise of the Option pursuant to its terms and conditions and
payment for the shares. No adjustment shall be made for



--------------------------------------------------------------------------------

dividends or other rights for which the record date is prior to the date such
certificate or certificates are issued.

 

9. Notices. All offers, notices, demands, requests, acceptances or other
communications hereunder shall be in writing and shall be deemed to have been
duly made or given if mailed by registered or certified mail, return receipt
requested. Any such notice mailed to the Company shall be addressed to the
Secretary of the Company at the Company’s principal office, and any notice
mailed to the Director shall be addressed to the Director’s residence address as
it appears on the books and records of the Company or to such other address as
either party may hereafter designate in writing to the other.

 

10. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Director.

 

11. Resolution of Disputes. In the event of any difference of opinion concerning
the meaning or effect of the Plan or this Agreement, such difference shall be
resolved by the Board.

 

12. Governing Law. The validity, construction and performance of this agreement
shall be governed by the laws of the State of Texas. Any invalidity of any
provision of this Agreement shall not affect the validity of any other
provision.

 

13. Nonqualified Stock Option. This Option is a nonqualified stock option which
is not intended to be governed by section 422 of the Internal Revenue Code of
1986, as amended.

 

14. Agreement to be Bound by Plan. In accepting this Option, the Director
accepts and agrees to be bound by all the terms and conditions of the Plan.

 

15. Approval by the Shareholders. The grant of this Option is expressly
conditioned upon the approval of the Plan by a majority of the Company
shareholders at the 2004 Annual Meeting of the Company’s Shareholders. In the
event shareholder approval of the Plan is not obtained, this Option is null and
void ab initio.

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the day and year first above written.

 

INTERNET AMERICA, INC. By:     DIRECTOR  